Citation Nr: 1511814	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  10-38 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151
for additional disability due to an undiagnosed gallbladder condition, claimed to have been caused by treatment received at the North Texas Health Care System
(VAMC), in Dallas, Texas.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Barone, Counsel
INTRODUCTION

The Veteran served on active duty from January 1966 to October 1967.

This matter came to the Board of Veterans' Appeals (Board) on appeal from
a January 2010 rating decision by the Department of Veterans Affairs (VA)
Regional Office (RO) in Waco Texas.

In February 2014, the Board denied compensation for additional disability due to an undiagnosed gallbladder condition under the provisions of 38 U.S.C.A. § 1151 and remanded the issues of entitlement to service connection for bilateral hearing loss disability and tinnitus.  

The Veteran appealed the Board's denial of compensation for additional disability due to an undiagnosed gallbladder condition under the provisions of 38 U.S.C.A. § 1151 to the United States Court of Appeals for Veterans Claims (Court).  In July 2014, the Court granted the parties' Joint Motion for Remand and returned the issue to the Board for action consistent with the terms of the Joint Motion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Bilateral Hearing Loss Disability and Tinnitus

As an initial matter, the Board notes that prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Set forth below, those figures are on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.
On pre-induction examination in April 1964, audiometric testing revealed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
5 (15)
5 (15)
5 (10)
LEFT
5 (20)
5 (15)
0 (10)
0 (10)
0 (5)

On induction examination in January 1966, the following puretone thresholds were recorded:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
-5 (5)
-5 (5)
-10 (0)
-5 (0)
LEFT
-5 (10)
-5 (5)
0 (10)
-5 (5)
-5 (0)

On separation examination in August 1967, audiometric testing revealed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
10 (20)
Not tested
-10 (-5)
LEFT
-5 (10)
-5 (5)
10 (20)
Not tested 
-10 (-5)

In the February 2014 remand, the Board noted that the Veteran served as an offset pressman and that noise exposure had been conceded.  The Board concluded that a VA examination conducted in December 2009 was not adequate for the purpose of deciding the Veteran's claim, noting that the examiner's rationale for her negative opinion was that induction and separation examination examinations reflected hearing within normal limits.  The Board pointed out that as the noise exposure claimed by the Veteran was consistent with the circumstances of his service, VA must also consider whether any current hearing loss was otherwise etiologically related to the in-service noise exposure, citing Hensley v Brown, 5 Vet App 155, 160 (1993) for the proposition that although a hearing loss disability is not established at separation from service it may be established later by submitting evidence that the current disability is causally related to service. 

On VA examination in April 2014, the examiner concluded that the Veteran's hearing loss disability was not related to service.  In discussing her rationale, she noted that during service, there were no recorded thresholds over 10 decibels of hearing loss.  This, however, is not correct in light of the conversion of the puretone thresholds reported service to ISO-ANSI standards.  This raises the question of whether the examining audiologist's opinion might differ based on consideration of the converted puretone thresholds.  As this question remains unclear, the Board concludes that clarification from the examining audiologist must be sought.

With regard to the Veteran's claimed tinnitus, the examiner noted his report of vibration of his right ear drum when exposed to loud noise.  She noted that this was diagnosed as stapes tendon spasm, and indicated that it was a medical condition and any opinion concerning this condition would need to be addressed by an ear, nose, and throat specialist.  The Board concludes that as the Veteran's reports of tinnitus also involve symptoms that appear to be related to this tendon spasm, an examination by an ear, nose, and throat specialist to determine the etiology of this condition should be provided.    

38 U.S.C.A. § 1151

In the July 2014 Joint Motion for Remand, the parties agreed that the Board erred by failing to provide an adequate statement of reasons and bases for impermissibly limiting the Veteran's claim.  Specifically, the parties noted that the Veteran had argued that due to the VA Medical Center's failure to diagnose his gallbladder condition, his condition required major surgery rather than laparoscopic surgery.  The parties agreed that, liberally construing the Veteran's claim, it encompassed a claim under 38 U.S.C.A. § 1151 for the additional disability of removal of the gallbladder and a surgical scar.  They further noted that the Board did not consider whether the removal of the gallbladder itself or a surgical scar were additional disabilities.
The Board observes that its denial of the Veteran's claim was based on a determination that there was no additional disability as there was no evidence of a current diagnosis of a gallbladder condition and no complications or problems following the Veteran's surgery.  In light of the questions raised by the Joint Motion of the parties, the Board concludes that a VA examination is necessary to determine whether the VA treatment in question resulted in additional disability and that the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability was an event which was not reasonably foreseeable.

Accordingly, the case is REMANDED for the following action:

1.  Request that the VA audiologist who examined the Veteran in April 2014 review the claims file and electronic record, to specifically include audiometric testing conducted prior to and during service.  The examiner should be reminded that the findings reported under ASA standards must be converted under ISO-ANSI standards for a correct evaluation of the audiometric findings prior to November 1967 (as converted above, in this remand).  Upon review of this evidence and the remainder of the claims file, the examiner should indicate whether the converted ISO-ANSI readings result in any change in the conclusions outlined in her April 2014 examination report.   

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to the Veteran's lay statements and the private records.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  Schedule the Veteran for an examination with an ear, nose, and throat specialist (otolaryngologist) to determine the etiology of his claimed tinnitus, to include the diagnosed stapes tendon spasm.  

All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  The examiner should provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent), that tinnitus and/or stapes tendon spasm are related to any disease or injury in service, to include the Veteran's conceded noise exposure.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Review of the entire claims file is required; however, the examiner's attention is invited to the Veteran's assertion that he has experienced symptoms since service, when he was exposed to nearby explosions.
A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to the Veteran's lay statements and the private records.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Schedule the Veteran for a VA examination to determine whether the Veteran has additional disability due to VA treatment at emergency rooms in 2008 and 2009, and whether the proximate cause of any such disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability was an event which was not reasonably foreseeable.  The claims file and/or electronic record must be made available to the examiner.  

The examiner should be advised that the Veteran seeks compensation under § 1151 for the surgical removal of his gallbladder and a surgical scar, and argues that VA's failure to appropriately treat his symptoms resulted in major surgery rather than a laparoscopic procedure. 

Upon review of the record, the physician should indicate in a written report whether the Veteran has additional disability as the result of VA emergency department treatment of his abdominal pain symptoms.  If so, the examiner should provide an opinion regarding whether 
Such additional disability was proximately caused by:

 a.  carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment and VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or 

b.  an event which was not reasonably foreseeable.

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to the Veteran's lay statements and the private records.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  Thereafter, the AOJ should review the VA addendum and examination reports to ensure that they are responsive to and in compliance with the directives of this remand; if not, the AOJ should implement corrective procedures.
 
5.  After completing any additional development deemed necessary, the AOJ should readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal is not granted to the appellant's satisfaction, the appellant and her representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained since the RO last adjudicated these claims, and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).
24347

